compasslogoa04.jpg [compasslogoa04.jpg]
Exhibit 10.6



Rules, Policies and Procedures for Equity Awards Granted to Employees
February 21, 2017
These Rules, Policies and Procedures for Equity Awards Granted to Employees
(these “Rules”), effective February 21, 2017, together with a grant notice (as
applicable, the “Grant Notice”), comprise each Participant’s agreement with
Compass Minerals International, Inc., a Delaware corporation (the “Company”),
regarding Awards awarded under the Compass Minerals International, Inc. 2015
Incentive Award Plan (as amended from time to time, the “Plan”).
ARTICLE I.
GENERAL


1.1    Incorporation of Terms of Plan. Awards are subject to the terms and
conditions set forth in these Rules, the Grant Notice and the Plan, each of
which is incorporated herein by reference. In the event of any inconsistency
between the Plan and these Rules, the terms of the Plan will control. Awards are
subject to the Company’s Compensation Clawback Policy, dated February 2016, or
any successor policy thereto (the “Clawback Policy”).
1.2     Defined Terms. Certain terms in these Rules are defined in Article V.
Capitalized terms not specifically defined in these Rules have the meanings
specified in the Plan.
ARTICLE II.
VESTING, EXERCISABILITY, DIVIDEND EQUIVALENTS
2.1    Vesting of Award. Each Award will vest and, for Options, become
exercisable according to the vesting schedule in the Grant Notice (the “Vesting
Schedule”).
2.2    Duration of Exercisability of Options. The Vesting Schedule is
cumulative. Any portion of an Option which vests and becomes exercisable will
remain vested and exercisable until the Option expires. An Option will be
forfeited immediately upon its expiration.
2.3    Person Eligible to Exercise Options. During Participant’s lifetime, only
Participant may exercise the Options. After Participant’s death, any exercisable
portion of the Options may, prior to the time the Options expire, be exercised
by Participant’s Designated Beneficiary as provided in the Plan.
2.4    Partial Exercise of Options. Any exercisable portion of the Options or
the entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Section 2.5 at any time prior to the
time the Options or portion thereof expires, except that the Option may only be
exercised for whole shares.
2.5    Exercise of Options. A Participant may exercise Options by delivering to
the Company (or its authorized agent), during the period in which such Options
are exercisable, (i) a notice of exercise, which may be electronic, of
Participant’s intent to purchase a specific number of shares of Stock pursuant
to the Grant Notice, and (ii) full payment of the price per share of Stock
(“Option Price”) for such specific number of shares of Stock. Payment may be
made by any one or more of the following means:
(a)    cash, personal check or wire transfer;







--------------------------------------------------------------------------------




(b)    if approved and permitted by the Compensation Committee, shares of Stock,
owned by Participant, with a Fair Market Value on the date of exercise equal to
the Option Price, which such shares of Stock must be fully paid, non-assessable
and free and clear from all liens and encumbrances; or
(c)    if approved and permitted by the Compensation Committee, through the sale
of the shares of Stock acquired on exercise of Options through a broker to whom
Participant has submitted irrevocable instructions to deliver promptly to the
Company an amount sufficient to pay for such shares of Stock, together with, if
required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise (and a copy of such
delivery instructions must also be delivered to the Company by Participant with
the notice of exercise).
2.6    Expiration of Options. Except as the Compensation Committee may otherwise
approve, the Options may not be exercised to any extent by anyone after, and
will expire on, the first of the following to occur:
(a)    The final expiration date set forth in the Grant Notice;
(b)    The expiration of 90 days from the date of Participant’s Termination of
Service, unless Sections 2.6 (c) or (d) apply;
(c)    The expiration of three years from the date of Participant’s Termination
of Service by reason of Participant’s death, Disability or Retirement;
(d)    If Participant is terminated without Cause within 18 months (or 24 months
for any Participant subject to a Change in Control Severance Agreement)
following such Change of Control and prior to the Vesting End Date, the
expiration of one year from the date of Participant’s Termination of Service;
and
(e)    Participant’s Termination of Service for Cause;
For purposes of the foregoing, if Participant’s right to exercise an Option
expires during a blackout trading period and Participant is prohibited from
exercising the Option during such period due to trading restrictions,
Participant will have an additional 30 days following the expiration of such
blackout period to exercise the Option; provided, in no event will the term of
any Option be extended beyond the final expiration date set forth in the Grant
Notice (or the tenth anniversary of the date of grant, if sooner).
2.7    Dividend Equivalents.
(a)    Options. No Dividend Equivalents will be paid with respect to Options.
(b)    Performance Stock Units. A Participant who has been granted Dividend
Equivalents with respect to any Performance Stock Units will be entitled to
receive ordinary cash dividends paid to holders of outstanding shares with a
record date on or after the Grant Date and prior to the date the applicable
Performance Stock Unit is vested, paid or settled. Each Dividend Equivalent
entitles Participant to receive the equivalent value of any such ordinary cash
dividends paid on a single share in cash (or other property being distributed)
with respect to each Performance Stock Unit that is earned and payable, less
applicable withholding taxes. Such Dividend Equivalents will be paid in cash (or
other property being distributed) no later than 30 days following the date
payment is made with respect to Participant’s Performance Stock Units.


2

--------------------------------------------------------------------------------




(c)    Restricted Stock Units. A Participant who has been granted Dividend
Equivalents with respect to any Restricted Stock Units (as such term is defined
in the Grant Notice) will be entitled to receive ordinary cash dividends paid to
holders of outstanding shares with a record date on or after the Grant Date and
prior to the date the applicable Restricted Stock Unit is vested, paid, settled,
forfeited or otherwise expires. Each Dividend Equivalent entitles participant to
receive the equivalent value of any such ordinary cash dividends paid on a
single share in cash (or other property being distributed), less applicable
withholding taxes, which will be paid no later than 30 days following the
payment date for the respective dividend. Notwithstanding the foregoing, with
respect to Restricted Stock Units that include performance goals with respect to
a given calendar year (a “Performance Year”), no Dividend Equivalents will be
payable during such Performance Year; provided that if the performance goals set
forth in the applicable Grant Notice with respect to such Performance Year are
satisfied, and if Participant is employed on the first record date in the
calendar year following the Performance Year, then no later than 30 days
following the first dividend payment date in the year following the Performance
Year the Company will pay a catch-up payment in an amount equal to the Dividend
Equivalents Participant would have received in the Performance Year with respect
to Participant’s Restricted Stock Units.
ARTICLE III.
TERMINATION OF EMPLOYMENT
3.1    Death, Disability or Retirement. Notwithstanding anything in the Grant
Notice, the Plan or these Rules to the contrary, unless the Compensation
Committee (the “Compensation Committee”) of the Board otherwise determines or as
otherwise set forth herein, each Award will immediately be forfeited and expire,
as applicable, as to any portion that is not vested or exercisable as of
Participant’s Termination of Service for any reason. Notwithstanding the
foregoing, the following provisions will apply in the event of Participant’s
Termination of Service due to death, Disability or Retirement:
(a)    Death. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to death, then any: (i) unvested Options will vest pro rata
as of the date of Participant’s death (based on the number of months of service
completed prior to the applicable Vesting End Date, treating any partial month
of service as a completed month of service and rounding up to the nearest whole
share); (ii) Performance Stock Units will be immediately vested and earned and
paid “at target” within 60 days of Participant’s death; and (iii) Restricted
Stock Units will be immediately vested and paid within 60 days of Participant’s
death. Any Awards payable after Participant’s death will be paid to
Participant’s Designated Beneficiary as provided in the Plan.
(b)    Disability. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to Disability, then any (i) unvested Options will continue
to vest in accordance with the applicable Vesting Schedule; (ii) subject to
Section 15.14 of the Plan, Performance Stock Units will continue to vest in
accordance with the applicable Vesting Schedule; will be eligible to be earned
and paid based on the Company’s actual performance for the entire Performance
Period; and payment (if any) will be made to Participant at the same time and in
the same manner that payment would have been paid to Participant had he or she
remained employed through the end of the Performance Period; and (iii) subject
to Section 15.14 of the Plan and the satisfaction of applicable performance
goals, Restricted Stock Units will continue to vest in accordance with the
applicable Vesting Schedule and payment (if any) will be made at the same time
and in the same manner that such Award would have been paid to Participant had
he or she remained employed through the Vesting End Date.
(c)    Retirement. If a Participant incurs a Termination of Service prior to the
Vesting End Date due to Retirement, then any (i) unvested Options will vest pro
rata as of the date of Retirement


3

--------------------------------------------------------------------------------




(based on the number of months of service completed prior to the applicable
Vesting End Date, treating any partial month of service as a completed month of
service and rounding up to the nearest whole share of Stock); (ii) subject to
Section 15.14 of the Plan, Performance Stock Units will continue to vest in
accordance with the applicable Vesting Schedule and will be eligible to be
earned and paid based on the Company’s actual performance for the entire
Performance Period, but the number of Performance Stock Units that will be
earned and paid will be determined pro rata as of the date of Participant’s
Retirement (based on the number of months of service completed during the
applicable Performance Period, treating any partial month of service as a
completed month of service and rounding up to the nearest whole share); and,
subject to the foregoing, payment (if any) will be made to Participant at the
same time and in the same manner that payment would have been paid to
Participant had he or she remained in employed through the end of the
Performance Period; and (iii) subject to Section 15.14 of the Plan and the
satisfaction of applicable performance goals, Restricted Stock Units will vest
pro rata as of the date of Retirement (based on the number of months of service
completed prior to the Vesting End Date, treating any partial month as a
completed month and rounding up to the nearest whole share) and payment (if any)
will be made at the same time and in the same manner that such Award would have
been paid to Participant had he or she remained in employed through the Vesting
End Date.
3.2    Change of Control. If in connection with a Change of Control, (i) a
Participant’s Awards are not assumed or an economically equivalent right is not
substituted by the surviving or successor entity immediately after such Change
in Control, or (ii) a Participant is involuntarily terminated without Cause or
terminates for Good Reason in either case within 18 months (or 24 months for any
Participant subject to a Change in Control Severance Agreement with the Company)
following such Change of Control and prior to the Vesting End Date, Performance
Period or restriction period, as applicable, then, notwithstanding Section 3.1,
any (i) unvested Options will become immediately vested and exercisable; (ii)
Performance Stock Units will become immediately vested; the number of
Performance Stock Units earned and payable with respect to the Performance
Period will be determined based on the Company’s actual performance through the
effective date of such Change of Control or Termination of Service (as
applicable), or the most recent practicable measurement date if performance data
is not available through such date; and Participant will receive, within 30 days
following such Change in Control or Termination of Service (as applicable), a
number of shares of Stock or stock of the surviving or successor entity (in
certificate or book entry form and rounded to the nearest whole share) equal to
the number of Performance Stock Units determined to have been earned; provided,
however, payment will be made in cash if the Stock of the Company or the stock
of the surviving or successor entity with respect to which such Stock is
converted is not traded on a national securities exchange or automated dealer
quotation system; and (iii) Restricted Stock Units will become immediately
vested and will be paid within 30 days following the effective date of such
Change of Control or Termination of Service (as applicable).
3.3    Termination for Cause. If a Participant incurs a Termination of Service
prior to the Vesting End Date for Cause, then all outstanding Awards
(irrespective of whether or not vested) will be immediately forfeited and will
have no further force or effect.
ARTICLE IV.
DEFINITIONS
4.1    “Cause” means, in connection with Participant’s Termination of Service,
(i) the conviction of a Participant of, or plea of guilty or nolo contendere by
Participant to, a felony or misdemeanor involving moral turpitude, (ii) the
indictment of a Participant for a felony or misdemeanor under federal securities
laws, (iii) the willful misconduct or gross negligence by a Participant
resulting in material harm to the Company or any Subsidiary, (iv) fraud,
embezzlement, theft, or dishonesty by a Participant against the


4

--------------------------------------------------------------------------------




Company or any Subsidiary, or willful violation by Participant of a policy or
procedure of the Company or any Subsidiary, resulting in material harm to the
Company or Subsidiary, or (v) breach of any confidentiality agreement,
obligation or policy and/or breach of any restrictive covenant agreement,
obligation or policy or similar agreement by and between Participant and the
Company or any Subsidiary. For purpose of the foregoing, no act or failure to
act by Participant will be considered “willful” unless done or omitted to be
done by Participant in bad faith and without reasonable belief that
Participant’s action or omission was in the best interests of the Company or its
Subsidiaries. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board will be conclusively presumed to be done,
or omitted to be done, by Participant in good faith and in the best interests of
the Company. Notwithstanding the foregoing, with respect to any Participant who
is a party to a Change in Control Severance Agreement with the Company or a
Subsidiary, the term “Cause” will have the same meaning as set forth in such
Change in Control Severance Agreement. Further, with respect to Participants
employed or residing outside of the United States, “Cause” will have the same
meaning as reflected in Participant’s written employment agreement with
Participant’s employer (if any) or as detailed herein unless prohibited under
applicable law and in such case, the definition for Cause as determined under
applicable law.
4.2    “Designated Beneficiary” means the beneficiary or beneficiaries
designated, in a manner determined by the Administrator, by a Participant to
receive amounts due or exercise rights of Participant in the event of
Participant’s death or Disability. In the absence of an effective designation by
a Participant, “Designated Beneficiary” will mean Participant’s estate or, with
respect to Participants employed or residing outside of the United States,
Participant’s heirs as determined under applicable law.
4.3    “Disability” means Participant is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months; or is, by reason of a medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months, receiving replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. Further, with respect to Participants employed or residing outside of
the United States, “Disability” will have the same meaning as reflected in
Participant’s written employment agreement with Participant’s employer (if any)
or as detailed herein unless prohibited under applicable law and in such case,
the definition for Disability as determined under applicable law.
4.4    “Good Reason” means in connection with Participant’s Termination of
Service, the occurrence of any of the following events within 18 months (or 24
months for any Participant subject to a Change in Control Severance Agreement)
after a Change of Control without Participant’s express written consent: (i) a
material adverse change in Participant’s duties or responsibilities as of the
Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that “Good Reason” will not be deemed to occur
upon a change in Participant’s reporting structure, upon a change in
Participant’s duties or responsibilities that is a result of the Company no
longer being a publicly traded entity and does not involve any other event set
forth in this definition, or upon a change in Participant’s duties or
responsibilities that is part of an across the board change in duties or
responsibilities of employees at Participant’s level; (ii) any material
reduction in Participant’s annual base salary or annual target or maximum bonus
opportunity in effect as of the Change of Control (or as the same may be
increased from time to time thereafter); provided, however, that “Good Reason”
will not include such a reduction of less than 10% that is part of an across the
board reduction applicable to employees at Participant’s level; (iii) Company’s
relocation of Participant more than 50 miles from Participant’s primary office
location and more than 50 miles from Participant’s principal residence as of the
Change of Control; or (iv) any material breach by the Company of Participant’s
Grant Notice. Notwithstanding the foregoing, (i) with respect to


5

--------------------------------------------------------------------------------




any Participant who is a party to a Change in Control Severance Agreement with
the Company or a Subsidiary, the term “Good Reason” will have the same meaning
as set forth in such Change in Control Severance Agreement and (ii) a
Participant must provide written notice of Termination of Service to the Company
within 90 days of Participant’s initial knowledge of an event constituting
Termination of Service for Good Reason (or such event will not constitute
Termination of Service for Good Reason under the Plan) and the Company will have
a period of at least 30 days to cure such event without triggering a Termination
of Service for Good Reason.
4.5    “Retirement” means with respect to a Participant, such Participant’s
voluntary separation from service on or after attaining age 62 with a combined
age and years of service equal to or greater than 67, to the extent such
provision does not violate applicable law.
4.6    “Termination of Service” means the time when the employee-employer
relationship between a Participant and the Company or any Subsidiary is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement; but excluding
terminations where Participant simultaneously commences or remains in employment
or service with the Company or any Subsidiary. The Compensation Committee, in
its sole discretion, will have the authority to determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for Cause and all questions of whether
particular leaves of absence constitute a Termination of Service; provided,
however, that, with respect to Incentive Stock Options, unless the Compensation
Committee otherwise provides in the terms of any Grant Notice or otherwise, or
as otherwise required by applicable law, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship will constitute a Termination of Service only if,
and to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under such Section. For purposes
of these Rules, Participant’s employee-employer relationship or consultancy
relations will be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain an Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off). If Participant is employed or
resides outside of the United States, the date of such Participant’s Termination
of Service will be the last day on which Participant is an Employee of the
Company or any Subsidiary that employs Participant.
4.7    “Vesting End Date” means the day on which the period of vesting for an
applicable Award expires, as determined by the Vesting Schedule.
ARTICLE V.
OTHER PROVISIONS


5.1    Tax Withholding. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and that
the Company and its Subsidiaries (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with the
awarding, vesting or exercise of an Award or the subsequent sale of Stock (b) do
not commit to structure the terms of an Award (or any aspect of an Award) to
reduce or eliminate Participant’s liability for Tax-Related Items.


6

--------------------------------------------------------------------------------




As a condition to the issuance of any shares of Stock pursuant to any Award or
the satisfaction of any vesting condition with respect to the shares of Stock to
be issued, if Participant’s country of residence (and the country of employment,
if different) requires withholding of Tax-Related Items, the Company immediately
may sell a sufficient whole number of shares of Stock that have an aggregate
Fair Market Value (as determined by the Company in its sole discretion)
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Stock. For purposes of the foregoing, Participant agrees to sign
any agreements, forms and consents that are reasonably requested by the Company
(or the Company’s designated brokerage firm or plan administrator) to effectuate
the sale of the shares of Stock (including, without limitation, as to the
transfer of the sale proceeds to the Company to satisfy the Tax-Related Items
required to be withheld).


Alternatively, the Company may hold back from the total number of shares of
Stock to be delivered to Participant, and will cause to be transferred to the
Company, whole shares of Stock that have an aggregate Fair Market Value (as
determined by the Company in its sole discretion) sufficient to pay the
Tax-Related Items required to be withheld with respect to the shares of Stock.
The cash equivalent of the shares of Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Further, the Company or the
Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from Participant’s salary or any other amounts payable to
Participant, with no withholding of shares of Stock or sale of shares of Stock,
or may require Participant to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the Award. For
purposes of the foregoing, the Company or the Employer may calculate the amount
of Tax-Related items required to be withheld with respect to an Award based upon
a withholding rate up to (but not exceeding) the maximum statutory rate
permitted under applicable law.


By accepting an Award, Participant expressly consents to the foregoing methods
of withholding for Tax-Related Items. All other Tax-Related Items related to an
Award and any shares of Stock delivered in settlement thereof are Participant's
sole responsibility. Participant agrees to indemnify the Company and its
Subsidiaries against any and all liabilities, damages, costs and expenses that
the Company and its Subsidiaries may hereafter incur, suffer or be required to
pay with respect to the payment or withholding of any Tax-Related Items.


5.2    Section 409A. To the extent applicable, Awards will be subject to Section
15.14 of the Plan regarding Section 409A of the Code. In that regard, to the
extent any Award is subject to Section 409A, and such Award or other amount is
payable on account of Participant’s “Termination of Service” (or any similarly
defined term), then (a) such Award or amount will only be paid to the extent
such Termination of Service qualifies as a “separation from service” as defined
in Section 409A, and (b) if such Award or amount is payable to a “specified
employee” as defined in Section 409A then to the extent required in order to
avoid a prohibited distribution under Section 409A, such Award or other
compensatory payment will not be payable prior to the earlier of (i) the
expiration of the six-month period measured from the date of Participant’s
separation from service, or (ii) the date of Participant’s death.
5.3    Legal and Tax Compliance; Cooperation. If Participant is resident or
employed outside of the United States, Participant agrees, as a condition of the
grant of an Award, to repatriate all payments attributable to the shares of
Stock and cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of the shares of Stock acquired pursuant
to an Award) if required by and in accordance with applicable foreign exchange
rules and regulations in Participant’s country of residence (and country of
employment, if different). Participant also agrees to take any and all actions,
and consents to any and all actions taken by the Company and its Subsidiaries,
as may be required to allow the Company and its Subsidiaries to comply with
applicable laws, rules and regulations in Participant's


7

--------------------------------------------------------------------------------




country of residence (and country of employment, if different). Participant also
agrees to take any and all actions as may be required to comply with
Participant’s personal legal and tax obligations under applicable laws, rules
and regulations in Participant’s country of residence (and country of
employment, if different).
5.4    Restrictive Covenants. Notwithstanding any provision in a Grant Notice to
the contrary, each Award granted under the Plan to Participant is expressly
conditioned upon such Participant’s execution of a Restricted Covenant Agreement
in the form designated by and acceptable to the Company in its sole discretion.
If Participant fails or refuses to execute such Restricted Covenant Agreement,
then each Award will be null and void.
5.5    Data Privacy. As a condition of receipt of any Award, Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among, as applicable, the Company and its subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. The Company and its subsidiaries and affiliates may
hold certain personal information about a Participant, including but not limited
to, Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
subsidiaries and affiliates, details of all Awards, in each case, for the
purpose of implementing, managing and administering the Plan and Awards (the
“Data”). The Company and its subsidiaries and affiliates may transfer the Data
amongst themselves as necessary for the purpose of implementation,
administration and management of a Participant’s participation in the Plan, and
the Company and its subsidiaries and affiliates may each further transfer the
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan including but not limited to Solium
Capital Inc. or any successor or any other third party that the Company or
Solium Capital Inc. (or its successor) may engage to assist with the
administration of the Plan from time to time. These recipients may be located in
Participant’s country, or elsewhere, and Participant’s country may have
different data privacy laws and protections than the recipients’ country.
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Through acceptance of an Award, each Participant authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or Participant may elect to deposit any shares of Stock. The Data
related to Participant will be held only as long as is necessary to implement,
administer, and manage Participant’s participation in the Plan. A Participant
may, at any time, view the Data held by the Company with respect to such
Participant, request additional information about the storage and processing of
the Data with respect to such Participant, recommend any necessary corrections
to the Data with respect to Participant or refuse or withdraw the consents
herein in writing, in any case without cost, by contacting his or her local
human resources representative. Further, Participant understands that
Participant is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later revokes consent,
Participant's employment status or service with the Company will not be
adversely affected; the Company may cancel Participant’s ability to participate
in the Plan and, in the Compensation Committee’s discretion, Participant may
forfeit any outstanding Awards if Participant refuses or withdraws his or her
consents as described herein. For more information on the consequences of
refusal to consent or withdrawal of consent, Participants may contact his or her
local human resources representative.
5.6    Adjustments. Participant acknowledges that the Award is subject to
adjustment, modification and termination in certain events as provided in these
Rules and the Plan. The Company reserves the right to impose other requirements
on any Award, any shares of Stock acquired pursuant to


8

--------------------------------------------------------------------------------




an Award and Participant's participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with applicable law, rules and regulations or to
facilitate the operation and administration of the Award and the Plan. Such
requirements may include (but are not limited to) requiring Participant to sign
any agreements or undertakings that may be necessary to accomplish the
foregoing.
5.7    Participant’s Undertaking. As a condition of receiving an Award,
Participant agrees to take whatever additional actions and execute whatever
additional documents the Company may in its reasonable judgment deem necessary
or advisable in order to carry out or effectuate one or more of the obligations
or restrictions imposed on Participant pursuant to the express provisions of a
Grant Notice or the Plan.
5.8    Fractional Shares. The Company will not be required to issue any
fractional shares. Except as the Compensation Committee may otherwise approve,
fractional shares will be eliminated by rounding up.
5.9    Notices. Any notice to be given under the terms of these Rules to the
Company must be in writing and addressed to the Company in care of the Company’s
Senior Vice President, Corporate Services or Secretary at the Company’s
principal office or the Senior Vice President, Corporate Services or Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of these Rules to Participant must be in writing and addressed to
Participant (or, if Participant is then deceased, to the person entitled to
exercise the Options) at Participant’s last known mailing address, email address
or facsimile number in the Company’s personnel files. By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.
5.10    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of these Rules.
5.11    Conformity to Laws. Participant acknowledges that the Plan, the Grant
Notice and these Rules are intended to conform to the extent necessary with all
applicable laws and, to the extent applicable laws permit, will be deemed
amended as necessary to conform to applicable laws.
5.12    Changes in Circumstances. Each Participant assumes all risks incident to
any change in the applicable laws or regulations or incident to any change in
the value of an Award, or the shares of Stock issued pursuant thereto, after the
date of grant.
5.13    Successors and Assigns. The Company may assign any of its rights under
these Rules to single or multiple assignees, and these Rules will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, these Rules will be binding upon
and inure to the benefit of the Designated Beneficiaries, heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.14    Waiver of Breach. The waiver by either party of a breach of any
provision of a Grant Notice must be in writing and will not operate or be
construed as a waiver of any other or subsequent breach.


9

--------------------------------------------------------------------------------




5.15    Waiver of Jury Trial. As a condition of receiving an Award, each
Participant irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, trial by jury in any suit, action or proceeding
arising hereunder.


5.16    Entire Agreement. The Plan, the Grant Notice, the Clawback Policy and
these Rules (including any exhibit hereto or thereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.


5.17    Agreement Severable. In the event that any provision of the Grant Notice
or these Rules is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or these Rules.
5.18    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Grant Notice and these
Rules create only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Awards,
and rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to the Awards, as and when exercised pursuant to the terms
hereof.
5.19    Not a Contract of Employment. Nothing in the Plan, the Grant Notice, the
Clawback Policy or these Rules confers upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
5.20    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
applicable law, each of which will be deemed an original and all of which
together will constitute one instrument.
5.21    Compliance with Laws and other Company Policies. Each Participant
accepts any Award subject to compliance with applicable securities laws, these
Rules and the Company’s other policies, procedures and guidelines, including
without limitation the Company’s Code of Ethics and Business Conduct and Stock
Ownership Guidelines.
5.22    Nature of Grant. By participating in the Plan, Participant acknowledges,
understands and agrees that:
 
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the
Compensation Committee at any time, to the extent permitted by the Plan;


(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants or benefits in lieu of
the Award, even if the Award has been granted in the past;


10

--------------------------------------------------------------------------------




(c)    all decisions with respect to future grants of the Award, if any, will be
at the sole discretion of the Compensation Committee;


(d)    Participant is voluntarily participating in the Plan;


(e)    the Award is not intended to replace any pension rights or compensation;


(f)    the Award, the underlying shares of Stock, and the income and value of
same are not part of normal or expected compensation for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(g)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;


(h)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Award resulting from Participant's Termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any), and in consideration of the
grant of the Award to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any such claim against the Company or any
of its Subsidiaries, waive Participant's ability, if any, to bring any such
claim, and release the Company, its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(i)    unless otherwise agreed with the Company in writing, the Award, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of a Subsidiary; and


(j)    the following provisions apply only if Participant is providing services
outside the United States: (A) the Award, the underlying shares of Stock, and
the income and value of same are not part of normal or expected compensation or
salary for any purpose; and (B) neither the Company nor any Subsidiary will be
liable for any foreign exchange rate fluctuation between Participant's local
currency and the U.S. dollar that may affect the value of the Award or of any
amount due to Participant pursuant to the settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement.


5.23    Certain Modifications for Foreign Participants. 
(a)    The Compensation Committee may modify Awards granted to Participants who
are foreign nationals or employed outside the United States or establish
subplans or procedures under the Plan to address differences in laws, rules,
regulations or customs of such foreign jurisdictions with respect to tax,
securities, currency, employee benefit or other matters. If Participant is a
resident outside of the United States, by accepting an Award, Participant
expressly acknowledges and agrees that it is Participant's express intent that
these Rules, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If Participant received these Rules, the Plan, a Grant Notice, the Clawback
Policy or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


11

--------------------------------------------------------------------------------




(b)    If a Participant is resident or employed in a country that is a member of
the European Union, the grant of an Award and these Rules are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into applicable law (the “Age Discrimination Rules”).
To the extent that a court or tribunal of competent jurisdiction determines that
any provision of an Award, these Rules or the Plan is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, will have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under applicable law.
5.24    Not a Public Offering. The grant of the Award under the Plan is not
intended to be a public offering of securities in Participant's country of
residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities unless otherwise required under applicable law, and the
grant of the Award is not subject to the supervision of the local securities
authorities.


5.25    No Advice Regarding Grant. Participant may not rely on the advice of any
employee or representative of the Company regarding Participant’s participation
in the Plan or Participant’s acquisition or sale of the shares of Stock subject
to the Award. Investment in shares of Stock involves a degree of risk. Before
deciding whether to participate in the Plan, Participant should carefully
consider all risk factors relevant to the acquisition of shares of Stock under
the Plan, and Participant should carefully review all of the materials related
to the Award and the Plan. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors before taking any
action related to the Plan.


5.26    Insider Trading/Market Abuse Laws. Participant acknowledges that the
United States has insider trading or market abuse laws and Participant’s country
of residence may have similar laws, which may affect Participant’s ability to
acquire or sell shares of Stock under the Plan during such times that
Participant is considered to have “inside information” (as defined by applicable
laws). These laws may be the same or different from any Company insider trading
policy. Participant acknowledges that it is Participant's responsibility to be
informed of and comply with such regulations, and that Participant is advised to
speak to Participant’s personal advisor on this matter.


5.27    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Award and participation in the
Plan or future grants of the Award that may be granted under the Plan, by
electronic means unless otherwise prohibited by applicable law. In accepting an
Award, Participant expressly consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.


5.28    Addendum. Notwithstanding any provision of these Rules to the contrary,
the Award will be subject to any special terms and conditions for Participant’s
country of residence (and country of employment, if different) as are forth in
the addendum to these Rules (the “Addendum”). If Participant transfers residence
or employment to another country reflected in the Addendum, the special terms
and conditions for such country will apply to Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with applicable law
or to facilitate the administration of the Plan. Any applicable portion of the
Addendum will constitute part of these Rules.




12

--------------------------------------------------------------------------------






ADDENDUM TO THE RULES, POLICIES AND PROCEDURES FOR EQUITY AWARDS GRANTED TO
EMPLOYEES


In addition to the terms of the Plan and the Rules, the Award is subject to the
following additional terms and conditions. All defined terms contained in this
Addendum will have the same meaning as set forth in the Plan and the Rules.
Pursuant to Section 5.28 of the Rules, if Participant transfers Participant’s
residence or employment to another country reflected in this Addendum, the
additional terms and conditions for such country (if any) will apply to
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with applicable law or to facilitate the administration of the Plan.


BRAZIL



Compliance with Law. By accepting the Award, Participant acknowledges that he or
she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting or exercise of the Award, the
receipt of any dividends, and the sale of shares of Stock acquired under the
Plan.


Labor Law Policy and Acknowledgement. This provision supplements Section 5.22 of
the Rules:


By accepting the Award, Participant agrees that (i) the benefits provided under
the Rules and the Plan are the result of commercial transactions unrelated to
Participant's employment; (ii) the Rules and the Plan are not a part of the
terms and conditions of Participant’s employment; and (iii) the income from the
Award, if any, is not part of Participant’s remuneration from employment.


CANADA



1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Rules or the Plan, the Award will be settled only in shares of Stock.


2.    Language Consent. The following provision will apply if Participant is a
resident of Quebec:


The parties acknowledge that it is their express wish that the present Rules, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


UNITED KINGDOM



1.     Tax Withholding. The following provision will replace Section 5.1 of the
Rules:


Regardless of any action the Company or the Subsidiary that employs Participant
(the “Employer”) (if applicable) takes with respect to any or all income tax and
primary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the




--------------------------------------------------------------------------------




grant or vesting of an Award and the acquisition of Stock, or the release or
assignment of an Award for consideration, or the receipt of any other benefit in
connection with an Award (“Tax-Related Items”), Participant acknowledges and
agrees that the ultimate liability for all Tax-Related Items legally due by
Participant is and remains Participant's responsibility. Furthermore, the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of an
Award, including the grant of the Award, the vesting or the exercise of the
Award, and the issuance of Stock in settlement, the subsequent sale of any Stock
acquired and the receipt of any dividends; and (b) do not commit to structure
the terms of the grant or any aspect of an Award to reduce or eliminate
Participant's liability for Tax-Related Items.


As a condition of the issuance of Stock pursuant to an Award, the Company and
the Employer will be entitled to withhold and Participant agrees to pay, or make
adequate arrangements satisfactory to the Company and the Employer to satisfy,
all obligations of the Company and the Employer to account to HM Revenue &
Customs (“HMRC”) for any Tax-Related Items. In this regard, Participant
authorizes the Company to satisfy the withholding obligations for all applicable
Tax-Related Items legally payable by Participant by selling a sufficient number
of whole shares of Stock otherwise issuable to Participant having a Fair Market
Value (as determined by the Company in its sole discretion) on the applicable
withholding date equal to the minimum amount of Tax-Related Items required to be
withheld. Alternatively, Participant authorizes the Company and the Employer, in
each case at its discretion and pursuant to such procedures as it may specify
from time to time, to satisfy the withholding obligations with regard to all
Tax-Related Items legally payable by Participant in connection with an Award by
one or a combination of the following: (a) withholding from any wages or other
cash compensation paid to Participant by the Company or the Employer; (b)
withholding a sufficient number of whole shares of Stock otherwise issuable to
Participant; or (c) withholding from the proceeds of the sale of a sufficient
number of whole shares of Stock otherwise issuable to Participant. If the
obligation for Tax-Related Items is satisfied by selling or withholding a whole
number of shares of Stock as described herein, Participant will be deemed to
have been issued the full number of shares of Stock subject to the Award,
notwithstanding that a number of the shares of Stock are sold or held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Award.


If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), Participant has relocated to another country,
Participant acknowledges that the Company and the Employer may be required to
withhold or account for Tax-Related Items in more than one country.


Participant also agrees that the Company and the Employer may determine the
amount of Tax-Related Items to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right which Participant may
have to recover any overpayment from the relevant tax authorities. Participant
will pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to account to HMRC with respect to the
Chargeable Event that cannot be satisfied by the means previously described. If
payment or withholding is not made within 90 days after the end of the U.K. tax
year in which the Chargeable Event occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, (the
“Due Date”), Participant agrees that the amount of any uncollected Tax-Related
Items will (assuming Participant is not a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), constitute a
loan owed by Participant to the Employer, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current HMRC Official Rate
and it will be immediately due and repayable, and the Company and the Employer
may recover it at any time thereafter by any of the means referred to above. If
any of the foregoing methods of collection are not allowed under applicable laws
or if Participant fails to comply with Participant's obligations in connection
with the Tax-Related Items as described in this section, the Company may refuse
to deliver the Stock acquired under the Plan.


14



--------------------------------------------------------------------------------




2.     Exclusion of Claim. Participant acknowledges and agrees that Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from Participant ceasing to have rights under or to be
entitled to the Award, whether or not as a result of Participant’s Termination
of Service (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Award. Upon the grant of the Award,
Participant will be deemed irrevocably to have waived any such entitlement.




***************************************


15

